Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 14, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
This rejection has been withdrawn in view of the Amendment filed 11/09/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al. US 2006/0248663 A1.
This rejection has been withdrawn in view of the Amendment filed 11/09/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being obvious over Yokogi et al. US 2019/0290553 A1, in view of Tremblay et al. US 2006/0248663 A1.
This rejection has been withdrawn in view of the Amendment filed 11/09/2021.

Claims 1-26 are rejected under 35 U.S.C. 103 as being obvious over Nakamura et al. WO 0108643A1, in view of Brown et al. US 2019/0365611A1 and Tremblay et al. US 2006/0248663 A1.
Nakamura teaches a hair conditioning composition comprising surfactant and high melting point fatty compound.  See abstract, pages 1-2 and 6-7.  High melting point fatty compound is found on pages 16-17.  Water or aqueous carrier in an amount as low as between 20-50% is found in page 22.    
Nakamura does not teach the claimed discrete particle conditioning composition.  
However, hair cleaning composition having the claimed discrete particle with diameter falls within the claimed range is known in the art.  See for example the teaching in Brown.  Brown teaches a hair cleansing composition comprising a detersive surfactant; an aqueous carrier; from about 0.5% to about 30% by weight of the cleansing composition of discrete particles comprising anhydrous particles and an aqueous phase, and wherein said anhydrous particles comprise: one or more fatty amphiphile selected from the group consisting of fatty alcohol, fatty ester, fatty acid, fatty amide and mixtures thereof; of one or more secondary surfactants selected from the group consisting of anionic, nonionic, zwitterionic, cationic or mixtures thereof. Wherein the discrete particle of the cleansing composition has a size from about 500 microns to about 7000 microns.  See abstract.
Thus, it would have been prima facie obvious at the time the invention was made to include a cleansing composition having discrete particle diameter falls within the claimed range with the expectation of at least similar result.  This is because Brown teaches a hair shampoo composition that providing conditioning hair benefits.  
Nakamura is silent as to the kit or container with a package insert.
However, package insert with user instruction for hair care products is known in the art.  See for example the teaching in Tremblay et al.  
Tremblay teaches a hair dyeing composition comprising a discrete solid particle and the developer composition form a system for dyeing hair in a kit comprising in a single package separate containers of the hair dyeing composition, the developer composition, the optional conditioner or other hair treatment product, and instructions for use.  The discrete particles can be added directly to the developer composition or the composition containing the alkaliser and/or dye precursors before applying to the hair.  See paragraphs 0064-0066.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to put the hair composition of Nakamura in a kit with a user instruction in view of the teaching in Tremblay with the expectation of at least similar result.  This is because Tremblay teaches the use of kit containing discrete particle composition separately with a user instructions to mix the particle with a liquid composition before applying to the hair is known and desire in the art.

Response to Arguments
Applicant’s arguments filed 11/09/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/09/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615